Citation Nr: 0630584	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  04-28 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to March 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that denied the veteran's claim of 
entitlement to service connection for PTSD, and continued the 
veteran's evaluation for his service connected inguinal 
hernia at a noncompensable evaluation.  As the veteran has 
recently moved, jurisdiction of this case was transferred to 
the Salt Lake City, Utah, RO.  A hearing before the 
undersigned Veterans Law Judge at the RO (i.e. a travel board 
hearing) was held in March 2006.  

The Board also notes that the veteran, during his hearing 
testimony in March 2006, appeared to also bring up the issue 
of entitlement to service connection for a neuropsychiatric 
disability exhibited by a gambling addiction; this issue is 
referred to the RO for appropriate action.  

While the veteran filed a notice of disagreement and a 
statement of the case was issued on the matter of an 
increased rating for an inguinal hernia, it was not mentioned 
in his substantive appeal and in August 2004, it was noted 
that the veteran had withdrawn the matter from appellate 
review.  The Board does not have jurisdiction and it will not 
be addressed at this time.  See 38 U.S.C.A. § 7104 (West 
2002).  


REMAND

The veteran, during his hearing testimony dated March 2006, 
indicated that he believed that there were many outstanding 
VA treatment records pertinent to his claim that had not yet 
been associated with his claims folder.  Specifically, the 
veteran indicated that he underwent psychiatric treatment at 
a VA facility in either Ogden or Salt Lake City Utah since 
2003.  As such, these records should be obtained and 
associated with the veteran's claims folder.  The Board notes 
that, at present, the only VA medical records associated with 
the veteran's claims file are records from the Las Vegas VA 
medical center dated March 2003, and records from the Salt 
Lake City VA medical center dated October 2003.  

Accordingly, this issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. for the following 
action:

1.  The RO should seek to obtain and 
associate with the claims folder any records 
from the VA medical facility in Salt Lake 
City or Ogden, Utah, subsequent to 2003.

2.  Upon completion of the foregoing, the RO 
should re-adjudicate the claim on appeal.  
If any benefit sought is not granted, the 
veteran should be furnished a supplemental 
statement of the case, and provided an 
opportunity to respond.  The case should 
then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




 Department of Veterans Affairs


